DETAILED ACTION
Claims 1-6 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Drawings
The drawings are objected to because FIG. 3 should be separated into separate drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Regarding Claim 4, line 4 and the last line, perhaps the terms “accident” and “then,” respectively, should be removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 4 is rejected since there is no antecedent basis for the language “the connector” recited in line 3.  It is not clear to which “connector” this language refers to.
Additionally, Claim 5 is rejected since it is not clear what is meant by the language “electric shock prevention unit” recited in lines 2 and 4.  The limitations of the term “unit” do not appear to be identified. 
Furthermore, Claim 6 is rejected since it is not clear what is meant by the language “electric shock prevention unit” recited in the 4th to the last line.  The limitations of the term “unit” do not appear to be identified. 
Lastly, Claim 6 is rejected since it is not clear what is meant by the language “energization bars” recited in the 4th to the last line.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billard et al. (U.S. Pat. No. 8,076,598, hereinafter “Billard”).   
Specifically, regarding Claim 1, Billard discloses an industrial cut-off switch for visual identification of power system cut-off status (Abstract, FIG. 1), comprising: an enclosure (10) having an accommodation space (AS) therein (FIG. 1, reproduced and annotated below), a handle (16) disposed on an outer surface of the enclosure (10) and having a gripping part extending in one direction (e.g., in a direction perpendicular to a top surface of 12), and a switch unit (18, 26) disposed inside the enclosure (10), and connected to the handle (16) operated to adjust an on/off state of the switch unit (18, 26; FIG. 6, via 24, 28, 30, 32), wherein the handle (16) is connected to the enclosure (10) so as to be rotatable about a point attached to the outer surface of the enclosure (10; FIG. 6), and turns the switch unit (18, 26) on and off at a predetermined position of rotation so as to enable a user to recognize the on/off state of the switch unit (18, 26; FIG. 16, via a conventional “ON” status or position identifier).

    PNG
    media_image1.png
    867
    826
    media_image1.png
    Greyscale

Regarding Claim 2, Billard discloses that discloses that the switch unit (18, 26) comprises a first connector extending outward from one surface thereof to be electrically connected to an external power source (inherently disclosed at col. 3, ll. 8-10 and 18-21), and a second connector extending outward from the other surface thereof to be electrically connected to a power supply unit, the switch unit (18, 26) controlling whether energization between the external power source and the power supply unit is performed between the first connector and the second connector by operating the handle (16; col. 3, ll. 8-10 and 18-21), the handle (16) comprises a shaft (24) coupled to the switch unit (18, 26) through the enclosure (10) and extending in one direction, and the shaft (24) transmits rotational energy of the handle (16) to the switch unit (18, 26) to adjust the on/off state of the switch unit (18, 26; e.g., FIG. 4 and FIG. 15), but does not disclose the claimed connectors. 
Regarding Claim 3, Billard discloses that the enclosure (10) comprises: a main body (MB), which is open at one surface thereof, and having the accommodation space (AS) therein (FIG. 1), and a door (12; FIG. 2) hinged to one side of the main body (MB) so as to be openable and closable (at 14) on the open surface of the main body (MB), and wherein the main body (MB) comprises a step (ST; FIG. 1) on the other side thereof, the step extending inward from one surface of the main body (MB) that abuts the closed door (12) and being bent toward the door (12) at least once (FIG. 1).
Conclusion
Biao (CN203910592U) discloses a power-saving cabinet protection device wherein, when a power-saving cabinet door is opened, a system is powered off, avoiding electric shock of the door opener, or causing internal electronic component damage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833